Order entered August 30, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00940-CR

                                HAZEM AHMED, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-89052-2018

                                         ORDER
       Before the Court is appellant’s August 28, 2019 motion to substitute counsel.     We

GRANT the motion. We DIRECT the Clerk to remove Jacob Robert Jenkins and to list Bruce

Anton as counsel of record for appellant. All future correspondence should go to Bruce Anton,

Udashen Anton, 2311 Cedar Springs Road, Ste. 250, Dallas, TX 75201.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE